Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 11/17/2020.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Amended claims 20-21, 23 and new claims 28-31 have been examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23 and 28-31 are rejected under 35 USC 103 as being unpatentable over Ahmad et al. (“Anti-inflammatory activity and a new compound isolated from aerial parts of myrsine africana”, Journal of Biotechnology Vol. 10(42) . 
A method of inhibiting elastase activity in skin to prevent or treat wrinkled skin in subject in need thereof comprising topically applying to the skin of the subject a composition (as a topical skin care and/or cosmetic) comprising an extract of Myrsine Africana produced by the claimed process (i.e. the claimed process of an ethanolic leaf of Myrsine africana, wherein the ethanolic leaf extract comprises Myrsinoside B) therein is claimed.
 [Please note that since Applicant is claiming using the claimed composition in claims 21 and 30-31 for prophylaxis use (i.e. to prevent), the administration of the claimed composition to a subject in need thereof would inherently/intrinsically read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed disorder/diseases of wrinkled skin of a subject because it appears to Examiner that the language "to prevent” and/or of “a mammal at risk from suffering” means that the claimed subject does not have to yet have and/or be suffering from the claimed disorder/diseases.]
Ahmad teaches a composition comprising a Myrsine Africana dried twigs and leaves ground, extracted with an alcohol (i.e. the alcohol is methanol, filtered, evaporated comprising myrosinde B) that can be administered to a human subject to have anti-inflammatory activity [Please note the cited reference of Ahmad, in its abstract, teaches/discloses that a crude methanol extract and various fractions of the aerial parts of plant were also screened for anti-inflammatory activity-Therefore, the cited reference of Ahmad reads on the claimed ethanolic solvent extract because, substituting each claimed alcoholic solvent for another – such as the alcoholic solvents of the claimed ethanol or methanol, with a reasonable expectation of success to 
Belcour-Castro benefically teaches a composition (as a topical skin care and/or cosmetic-e.g. please note that paragraph 0044 discloses that the colored products may, for example, be in the form of pigments, and may be used, for example, as direct dyes for the dyeing or the hair, or may be incorporated, for example, into cosmetic products, such as makeup products-Also Please note that in paragraph 0079 discloses that cited reference’s dye composition may be in various forms such as liquids, creams or gels, or any other form that is suitable for dyeing keratin fibres, such as human hair) comprising an extract Myrsine Africana [please note that the cited reference’s extract of Myrsine Africana (see paragraphs 0032-0037) is produced by the process such as the whole plant (the whole plant would intrinsically include the claimed parts of leaves and/or twigs) or aerial parts (i.e. leaves or stem (a twig is well known to be a division of a stem)) to be extracted with organic solvents such as an ethanol solvent to obtain a plant extract with the desired compound therein] that can be topically applied (as a cosmetic) to a subject’s skin. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Ahmad’s claimed composition comprising to claimed methanol/ethanolic leaf of Myrsine africana, wherein the methanol/ethanolic leaf extract comprises Myrsinoside B that can be administered to a human subject to  further include a composition as a cosmetic comprising the claimed extract of an in vivo functional effects would be intrinsic upon such topical administration/application of the overall claimed composition to the skin (please note the in vivo functional effect of the inhibition of elastase activity in a subject when the skin is aged wrinkled skin.].  The adjustment of particular conventional working conditions (e.g., using other commonly-employed preparation steps therein for the intended purpose and the substitution of one topical form for another) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
It should be noted that claims constitute Product-by-Process type claims.  In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art.  See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even limited to the particular process, is unpatentable over the same product taught in the prior art.  See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Furthermore, the patentability of a product (i.e. the method of production of preparing an extract from the Myrsine africana in a particular manner as instantly claimed in claims 20-21) does not depend upon the method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).  Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).


Response to Arguments
Applicant's arguments of the 35 USC 103 presented within the 17 November 2020 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above (a new ground of rejection necessitated by the amendment of independent claim 20 and new claims 28-31).  


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        

/MICHAEL BARKER/Primary Examiner, Art Unit 1655